ACCEPTED
                                                                                01-15-00375-CV
                                                                     FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                            9/7/2015 6:47:07 PM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK


               CAUSE NO. 01-15-00375-CV
             ________________________________________
                                                         FILED IN
                                                  1st COURT OF APPEALS
     IN   THE FIRST COURT OF APPEALS IN HOUSTON, TEXASHOUSTON, TEXAS
                                                  9/8/2015 9:11:00 AM
             ________________________________________
                                                  CHRISTOPHER A. PRINE
                                                          Clerk
LOST CREEK VENTURES, LLC D/B/A HAPPY BULLDOG MANAGEMENT; STEPHAN
                EPSTEIN, AND MARILYN ROTH EPSTEIN,

                                             Appellants,

                                   v.

                            ALAN PILGRIM,

                                         Appellee.
             ________________________________________

  On Appeal from the County Court at Law No. 2 in Travis County, Texas
      Transferred from the Third Court of Appeals in Austin, Texas
            ________________________________________

SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                   APPELLANTS’ BRIEF
         ________________________________________

                                 Tracy J. Willi
                                 Willi Law Firm, P.C.
                                 9600 Escarpment Blvd., Suite 745, PMB 34
                                 Austin, TX 78749-1983
                                 Tel. (512) 288-3200
                                 Fax (512) 288-3202
                                 twilli@willi.com

                                 ATTORNEY FOR LOST CREEK
                                 VENTURES, LLC D/B/A HAPPY
                                 BULLDOG MANAGEMENT; STEPHAN
                                 EPSTEIN, AND MARILYN ROTH
                                 EPSTEIN
 SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                  APPELLANTS’ BRIEF

      Happy Bulldog Management; Stephan Epstein, and Marilyn Roth Epstein,

Appellants, filed this Second Unopposed Motion for Extension of Time to File

Appellants’ Brief and would show this Court as follows.

      The trial court in this case entered judgment on November 10, 2014. While

this is the second motion for extension filed in this case, the first motion filed on

June 2, 2015 was unnecessary because this court automatically reset the deadline

for filing Appellants’ Brief to September 4, 2015 because the Reporter’s Record

was not filed until August 5, 2015. Thus, this is actually the first motion for

extension of time to file the Appellants’ Brief which would be ruled upon by this

Court in this case.

      The Appellants have had difficulty coming up with money to pay their

attorney to pursue this appeal. As of September 7, 2015, the Appellants have been

unable to pay their attorney for outstanding fees incurred. As a result, Appellants’

counsel is filing, contemporaneously with this motion, a motion to withdraw as

counsel in this matter. In order to provide the parties time to obtain new counsel if

they choose to do so, counsel for Appellants requests an extension of time of thirty

days to file the Appellants’ Brief.




                                         2
        Appellants request an extension of time to October 5, 2015 to file the

Appellants’ Brief. This motion is filed not for delay but so that justice can be

done.

                                     Respectfully submitted,



                                     /s/ Tracy J. Willi
                                     Tracy J. Willi
                                     Texas Bar No. 00784633
                                     Willi Law Firm, P.C.
                                     9600 Escarpment Blvd., Suite 745, PMB 34
                                     Austin, TX 78749-1983
                                     Tel. (512) 288-3200
                                     Fax (512) 288-3202
                                     twilli@willi.com

                                     ATTORNEY FOR LOST CREEK
                                     VENTURES, LLC D/B/A HAPPY
                                     BULLDOG MANAGEMENT; STEPHAN
                                     EPSTEIN, AND MARILYN ROTH
                                     EPSTEIN




                                       3
                      CERTIFICATE OF CONFERENCE

      I hereby certify that I conferred with opposing counsel, Lisa Bowlin Hobbs,
and she is not opposed to this motion.

                                          /s/ Tracy J. Willi
                                          Tracy J. Willi

              CERTIFICATE OF SERVICE ON APPELLANTS

       Since this motion is filed contemporaneously with a motion to withdraw, I
hereby certify that this motion was served on Appellants by certified and first-class
mail to the Appellants’ last known address as follows:

      Lost Creek Ventures, LLC d/b/a Happy Bulldog Management
      Stephan Epstein
      Marilyn Roth Epstein
      7519 Stonecliff Dr.
      Austin, TX 78731
      512-476-5951
                                       /s/ Tracy J. Willi
                                       Tracy J. Willi




                                         4
                 CERTIFICATE OF FILING AND SERVICE

       I hereby certify that this document was filed with Clerk of Court through the
Court’s electronic filing system (“efs”) and served on all counsel of record through
efs or, if counsel is not registered for efs, then by email on September 7, 2015 as
follows:

      Lisa Bowlin Hobbs
      Kuhn Hobbs, PLLC
      3307 Northland Drive, Suite 310
      Austin, TX 78731
      (512) 476-6003
      (512) 476-6002 (fax)
      Lisa@kuhnhobbs.com

      COUNSEL FOR APPELLEE, ALAN PILGRIM

                                         /s/ Tracy J. Willi
                                         Tracy J. Willi




                                         5